Per Curiam.

We adopt the findings and recommendation of the board. Respondent is suspended from the practice of law in Ohio for a period of one year. We hereby suspend this suspension and place respondent on two years’ monitored probation. Respondent is ordered to make restitution to Alice Cooper in the amount of $1,000 as to Count 1. Respondent is ordered to make restitution in the amount of $3,000 plus costs to Dorothy Robbins as to Count 2 and to Myrna Washington in the amount of $75 plus costs as to Count 7. Respondent is also ordered to attend six hours of law office management continuing legal education during each year of his probation. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.